Name: 94/59/EC: Commission Decision of 26 January 1994 concerning the animal health condition and veterinary certification for the importation of meat products from Bahrain and amending Council Decision 79/542/EEC and Commission Decision 91/449/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  foodstuff;  trade;  food technology;  Asia and Oceania;  health
 Date Published: 1994-02-01

 1.2.1994 EN Official Journal of the European Communities L 27/53 COMMISSION DECISION of 26 January 1994 concerning the animal health condition and veterinary certification for the importation of meat products from Bahrain and amending Council Decision 79/542/EEC and Commission Decision 91/449/EEC (Text with EEA relevance) (94/59/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on animal health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 21a and 22 thereof, Whereas Council Decision 79/542/EEC (3), as last amended by Commission Decision 93/507/EEC (4), draws up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products; Whereas Commission Decision 91/449/EEC (5), as last amended by Decision 93/504/EEC (6), lays down the specimen animal health certificates in respect of meat products imported from third countries; Whereas, following a Community veterinary mission, it appears that notwithstanding the animal health situation, Bahrain is covered by sufficiently well-structured and organized veterinary services; whereas the production of certain heat-treated meat products for export to the Community will be supervised by an official veterinarian appointed by the Department of Veterinary Services; Whereas animal health conditions and veterinary certification must be adapted to the animal health situation of the third country concerned; Whereas guarantees have been given that the fresh meat to be processed in Bahrain derives from establishments approved under the provisions of Directive 72/462/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from Bahrain of meat products which have undergone either:  a heat treatment in a hermetically sealed container to an Fo value of three or more, or  a heat treatment so that a centre temperature of at least 80 oC has been achieved. 2. Member States shall not authorize the importation from Bahrain of meat products other than those referred to in paragraph 1. Article 2 In Part I of the Annex to Decision 79/542/EEC, the following line is inserted in accordance with the alphabetic order of the ISO-code: BH Bahrain o o o o o o o o o o (3) (4) o BH Article 3 Decision 91/449/EEC is amended as follows: 1. In Part II of Annex B, the list of countries approved to use the model animal health certificate is hereby amended by the insertion of the following country: Bahrain. 2. In Part II of Annex C, the list of countries approved to use the model animal health certificate is hereby amended by the insertion of the following country: Bahrain. Article 4 This Decision is addressed to the Member States. Done at Brussels, 26 January 1994. For the Commission Rene STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 237, 22. 9. 1993, p. 36. (5) OJ No L 240, 29. 8. 1991, p. 28. (6) OJ No L 236, 21. 9. 1993, p. 16.